ACCEPTED
                                                                                       03-15-00341-CV
                                                                                               7416715
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 10/16/2015 3:23:56 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                      No. 03-15-00341-CV
      ____________________________________________________
                                                        FILED IN
                  In the Third Court of Appeals  3rd COURT OF APPEALS
                                                      AUSTIN, TEXAS
                          Austin, Texas          10/16/2015 3:23:56 PM
      ____________________________________________________
                                                     JEFFREY D. KYLE
                                                          Clerk

   Antioch St. Johns Cemetery Company d/b/a American
Memorial Park, Grand Prairie, Texas; Gerald Weatherall; and
                Beverly Randall-Weatherall,
                         Appellants,

                                     v.

         Texas Department of Banking Commissioner,
                            Appellee.
       ___________________________________________________

    On Appeal from the 261st Judicial District Court, Travis County Texas
                  Trial Court Case No. D-1-GN-14-000367
       ____________________________________________________

  Unopposed Motion to Extend Time to File Appellee’s Brief
     ____________________________________________________

KEN PAXTON
Attorney General of Texas                 ANN HARTLEY
                                          Attorney in Charge
CHARLES E. ROY                            State Bar No. 09157700
First Assistant Attorney General          Office of the Attorney General
                                          Financial Litigation and
JAMES E. DAVIS                               Charitable Trusts Division
Deputy Attorney General for Civil         PO Box 12548, MC 017
Litigation                                Austin, TX 78711-2548
                                          Tel: (512) 936-1313
LESLI G. GINN                             Fax: (512) 477-2348
Division Chief ,                          ann.hartley@texasattorneygeneral.gov
Financial Litigation and
Charitable Trusts Division                COUNSEL FOR APPELLEE
TO THE HONORABLE THIRD COURT OF APPEALS:

     Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), the Appellee, the

Texas Department of Banking Commissioner, files this Unopposed

Motion to Extend Time to File Appellee’s Brief.

     Appellee’s brief is due on November 6, 2015.

     Counsel for Appellee requests a 31-day extension of time to file its

brief, making the brief due on Monday, December 7, 2015. This is the

first request for extension of time to file the opening brief.

     Appellee needs additional time to file its brief because of the press

of business due to multiple case-related deadlines.

     The undersigned has conferred with Appellants’ counsel, and he

does not oppose this motion.

     All facts recited in this motion are within the personal knowledge

of the counsel signing this motion, therefore no verification is necessary

under Rule of Appellate Procedure 10.2.

                         PRAYER FOR RELIEF
     For the reasons set forth above, Appellee requests that this

Court grant this Unopposed Motion to Extend Time to File Appellee’s




                                     -2-
Brief and extend the deadline for filing Appellee’s Brief up to and

including December 7, 2015.

                     Respectfully submitted,

                     KEN PAXTON
                     Attorney General of Texas

                     CHARLES E. ROY
                     First Assistant Attorney General

                     JAMES E. DAVIS
                     Deputy Attorney General for Civil Litigation

                     LESLI G. GINN
                     Division Chief, Financial Litigation and
                     Charitable Trusts Division

                        /s/ Ann Hartley
                     ANN HARTLEY
                     Lead Attorney
                     State Bar No. 09157700
                     Financial Litigation and
                       Charitable Trusts Division
                     P.O. Box 12548, MC 017
                     Austin, TX 78711-2548
                     Telephone: (512) 936-1313
                     Facsímile: (512) 477-2348
                     ann.hartley@texasattorneygeneral.gov
                     Counsel for Appellee




                                 -3-
                 CERTIFICATE OF CONFERENCE

            The undersigned has conferred with Appellants’ counsel, and

he does not oppose this motion.


                               /s/ Ann Hartley
                            ANN HARTLEY
                            Assistant Attorney General
                            Counsel for Appellant



                    CERTIFICATE OF SERVICE

      I hereby certify that a true copy of this Unopposed Motion to

 Extend Time to File Appellee’s Brief was sent by electronic

 service this 16th day of October, 2015, to counsel for Appellants, as

 follows:

      Kevin S. Wiley, Jr.
      LAW OFFICES OF KEVIN S. WILEY, JR.
      325 N. St. Paul St., Ste. 4400
      Dallas, Texas 75201
      kevinwiley@lkswjr.com
      Counsel for Appellants



                              /s/ Ann Hartley
                            ANN HARTLEY
                            Assistant Attorney General
                            Counsel for Appellant


                                   -4-